Title: Subscription to Freemasons’ Hall, 13 March 1754
From: 
To: 


Philadelphia March 13. 1754
Whereas at a Meeting of the Grand and First Lodges, on Thursday the 12th day of March 1752, a Committee was then appointed and fully authorized to look out for a suitable Lot whereon to erect a Building for the Accomodation of the said Lodges, Philadelphia Assembly, and other Uses; and to take such Deed for it in their Names, for the Use and Behalf of the aforesaid Grand and First Lodges as they shall be advised to by Council learned in the Law; and to do such other Things for the carrying on and compleating the same, and Letting it out when finished, as in and by the Minutes of that Meeting they are directed to do. And whereas the said Committee have in Pursuance thereof made a Report to the Grand and first Lodges (who met for that Purpose on Saturday the 23d of February last) of a certain Lot, which was unanimously approved of by the said Lodges, who Did then in full Confidence of the Honour and Integrity of the said Committee, confirm the Authoritys given to them in 1752, and enjoined them to take proper measures for purchasing the said Lot, and erecting the proposed Building as soon as conveniently may be. Now We the Subscribers, being willing to promote the aforementioned laudable undertaking, (as we think it will not only tend to the establishing our particular Society on a lasting Foundation and enable us further to extend our Charity to the Distressed among Masons, but also be of general Service to the Inhabitants of this City, who have frequent occasion for a Building of the Kind propos’d to be erected) Do therefore agree to advance and pay to Messrs. Samuel Mifflin and John Swift, towards defraying the Expences thereof, the Sums annex’d to our respective Names on Demand: Saving to us, our Heirs, Executors, Administrators, or Assigns, the Right of being fully repaid by the persons who shall from time to time have the said Building in Trust as aforesaid, in the Manner directed by the Minutes inserted in the Minute Book of the first Lodge on the 12th day of March 1752. Vizt. “Out of the first Moneys arising from the said Building after all Expences are paid, in Proportion to the several Sums lent.”


for Mr. John Mather jun
}
£15


per [?] Daniel Roberdeau, 


JS
Tench Francis JUNR:

£15


SM
John Swift for
}
15


SM
Richd: Hill junr.


JS
James Trotter

15


JS
Wm. Moore

15


SM
Robt. Osborne

15


JS
Tho Lawrence JR

£15


JS
John Wallace for Self and
}
£25 [?]


JS
Alexr Hamilton


SM
Edwd. Shippen JR

£15


SM
Wm Donnelly

£15



JS
James Wallace

£15


SM
Andrew Elliot

£15



Conrad Shutz

£15


SM
Benj. True

£15


pd.
Chas Humphreys

£15


JS
David M’Ilvaine

£15


JS
Alexr. Lunan

£15


SM
Michl. Hillegas

£15


JS
John Bell

£15


JS
Wm. Franklin

£15


SM
Daniel Roberdeau

£15


JS
Saml: Mifflin

£15


JS
Judah Foulke

£15



Henry Elwes

£15


pd.
Robt: Smith

£15


SM
John Swift

£15


SM
Townsend White

£15


SM
Charles Stedman

£15


JS
John Kidd

£15


JS
Alexr Huston

£20


JS
James Hamilton

£50


SM
Will: Allen

£50


SM
B Franklin

£20


SM
Wm Plumsted

£25


JS
Thos. Cadwalader

£15


SM
Thomas Bond

£15


SM
Thos Boude

£15


JS
Thomas Hart

£15


